J-S23013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    TIMOTHY D. BOZEK

                             Appellant               No. 1220 MDA 2021


        Appeal from the Judgment of Sentence Entered August 17, 2021
                In the Court of Common Pleas of Luzerne County
               Criminal Division at No.: CP-40-CR-0002917-2014


BEFORE: STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                     FILED: NOVEMBER 22, 2022

        Appellant Timothy D. Bozek appeals from the August 17, 2021 judgment

of sentence entered in the Court of Common Pleas of Luzerne County (“trial

court”) following the revocation of his special probation for failure to obtain

approved housing. After careful review, we affirm.

        Unless otherwise specified, the facts of this case come from the trial

court’s November 19, 2021 opinion. See Trial Court Opinion, 11/19/21, at 2-

9. On May 19, 2015, following a jury trial, Appellant was convicted of ten

counts of sexual abuse of children—possession of child pornography and one

count of criminal use of a communication facility.1 On August 14, 2015, the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.


1   18 Pa.C.S.A. §§ 6312(d) and 7512(a), respectively.
J-S23013-22



trial court sentenced Appellant to an aggregate term of 30 to 60 months’

imprisonment for possession of child pornography followed by five years’

probation for criminal use of a communication facility. The trial court also

ordered Appellant to register for life as sexual offender under the Sexual

Offender   Registration     and   Notification   Act   (“SORNA”),   42   Pa.C.S.A.

§§ 9799.10-9799.41. On May 13, 2021, Appellant’s five-year maximum term

of incarceration expired.

      However, via a letter dated May 10, 2021, a few days before Appellant’s

maximum term expired, the Pennsylvania Parole Board (the “Board”)

requested that the trial court hold a status conference and issue a detainer

because Appellant did not have an approved residence or home plan. The

letter stated in relevant part:

      On May 13, 2021, the Scranton District Office received the above
      named offender, from the Parole Staff at SCI Rockview, following
      the offender reaching his maximum expiration of sentence on May
      13, 2021. He has a five-year special probation imposed by Your
      Honor.

      At the current time, [Appellant] has no approved residence, and
      is a registered sex offender who will be homeless.
      The Board is requesting, that a detainer be lodged against [him]
      and that a status hearing be scheduled in order to address
      [Appellant’s] homelessness. It should be noted that [Appellant]
      has an extensive mental health history requiring intensive
      monitoring and poses a significant risk to public.


Letter, May 10, 2021, at 1 (sic) (emphasis added). The Board was concerned

that, as a registered sex offender, Appellant would be homeless upon his

release from prison.




                                       -2-
J-S23013-22



        Additionally, Appellant has serious health issues. While in prison, his

physical and mental condition deteriorated to the point where he could not

walk, used a wheelchair, wore adult diapers and could not hear clearly.

Considering his health conditions, the Board deemed it critical for him to have

appropriate housing upon his release.

        Seemingly agreeing with the Board’s request,2 the trial court issued a

detainer pursuant to which Appellant was moved to Luzerne County

Correctional Facility (“LCCF”) upon his release from prison on May 13, 2021.3

As a result, Appellant commenced his term of probation at LCCF.

        On May 19, 2021, as per the Board’s request, the trial court held a status

conference,4 at the start of which Appellant complained that the Board would

not “let [him] go live [with his] friends” or “find a home to live [in].” N.T.,

Hearing, 5/19/21, at 4.-5. Appellant explained that he had a friend that he

could go live with, but that he did not know this friend’s address. Id. at 5.

According to Appellant, this friend lived in either Dallas or Trucksville and that

he knew how to get to the residence. Id. (“I know at the light you turn left,

go up the top of the hill and make a right.”). When asked, Appellant testified

that his friends’ name was Maribel and Ennio Badilla. Id. He further testified
____________________________________________


2 The record is silent on whether, prior to or concurrently with the Board’s
request for a detainer, Appellant was notified that he violated a condition of
probation.
3 Because Appellant does not challenge the trial court’s authority to ex parte
issue a detainer in the absence of a probation violation, technical or otherwise,
we decline to examine the propriety of the trial court’s action in this regard.
4   At this hearing, the witnesses were not sworn in or placed under oath.

                                           -3-
J-S23013-22



that he believed Ennio was affiliated with Badilla Construction, a roofing

company. Id. Appellant also conceded that he had not spoken with his friends

in over six years and did not know their phone number. Id. at 8-9, 13-14.

       With respect to nursing home placement, Appellant was adamant that

he did not want to go to a nursing home or personal care home because they

would take his Social Security payments. Id. at 12. Appellant explained that

he owed money to his brother and Badilla and he would not be able to repay

them if he were placed in a nursing home. Id.

       Appellant appeared at the status conference in a decompensated state.

He was in a wheelchair and unable to walk without assistance. Id. at 15.

Appellant is diabetic and lost a toe during his incarceration due to diabetes

complications. Id. at 16-17. Moreover, Appellant is deaf, wears adult diapers,

and cannot not use the bathroom without assistance.          When Appellant

reported to the Board’s office, two agents had to assist him in changing his

diaper. Id. at 14. Finally, Appellant stated that he was on suicide watch at

the LCCF.5 Id. at 18-19.

       The Commonwealth presented the testimony of Agent Jeremiah

Johnson, State Parole, who testified that the Board requested this hearing to

address the issue of Appellant’s homelessness and his current health status.

Id. at 5-6, 11.       Agent Johnson testified that the Area Agency on Aging

____________________________________________


5The record is bereft of any indication whether the Commonwealth considered
Appellant eligible for commitment under the Mental Health Procedures Act, 50
P.S. § 7101, et seq. in light of his suicidal ideations.

                                           -4-
J-S23013-22



determined that Appellant was qualified for placement in a nursing home. Id.

According to Agent Johnson, during the last couple of months, while he was

incarcerated, Appellant was presented with placement options.       Id. at 6.

Appellant declined all options.

      On numerous occasions he refused to go to those—to any of those
      locations, refused to sign releases of information so he could be
      considered for placement in any of those facilities. And he was
      very combative verbally to each of the social workers when they
      did try to attempt it.


Id.   Agent Johnson further testified that the Board spoke with Appellant’s

brother who indicated that he would arrange for a hotel room for Appellant for

only one night. Id. at 6-7. The brother was not offering permanent housing

or medical assistance. The Board rejected Appellant’s proposed home plan

involving his brother because the brother was willing to pay for a room for

only a single night and because Appellant could not be supervised in a hotel.

Id. at 7. Agent Johnson explained that because of state conditions prohibiting

sex offenders from residing in a building that houses minors and the potential

for minors to stay in the same hotel at any given time, the Board determined

that a hotel was not a viable home plan. Id.

      With respect to Maribel and Badilla, Agent Johnson testified that

Appellant had not provided any information on these individuals prior to the

status conference and an internet search for Badilla construction yielded no

results. Id. at 10, 13.




                                    -5-
J-S23013-22



      According to Agent Johnson, the Board was trying to secure a safe

location for Appellant to reside because he is unable to care for himself to the

extent that if he were homeless, he would be a harm to himself. Id. at 14.

Appellant clearly could not maintain his daily life necessities. Id.

      At the close of the hearing, Appellant’s counsel agreed to try to contact

Badilla and Appellant’s brother to see if they were willing to assist with

securing suitable housing and obtaining medical care.          Id. at 10, 19.

Appellant’s counsel also indicated that the social workers in the public

defender’s office had experience in finding housing for individuals with a

higher level of need and would assist Appellant in this regard. Id. at 17. A

follow-up status conference was scheduled for May 28, 2021.

      On May 20, 2021, the Board, for the first time, issued a revocation notice

to Appellant, alleging technical violations of his special probation.        In

particular, the Board claimed that Appellant violated, inter alia, the second

condition of his probation: “Your residence may not be changed without

written permission of the parole supervising staff.”     In support, the Board

claimed that Appellant had not submitted a home plan and that he refused

possible home plan options offered to him on April 20, April 21, and April 22,




                                     -6-
J-S23013-22



2021, while incarcerated. On May 24, 2021, Appellant waived his Gagnon I6

hearing.

       At the May 28 Gagnon II hearing, it was determined that the issue of

Appellant’s lack of suitable housing remained unsolved and his health issues

made it virtually impossible for him to live alone.      Moreover, Appellant’s

attorney indicated that she was unable to locate the Badillas and that,

although she attempted to contact Appellant’s brother, she was unable to

speak with him. N.T., Hearing, 5/28/21, at 5, 7. The attorney also confirmed

that the social workers from the public defender’s office were working on

finding Appellant a placement, but that it would likely take more time because

of the serious nature of Appellant’s needs and his sexual offender registration

status. Id. at 5.

       Next, Agent Johnson testified that the Board was able to contact

Appellant’s brother and that the brother indicated he did not want anything to

do with Appellant. Id. at 10-11. Agent Johnson further testified that there

were two treatment providers for sexual offenders located in Luzerne County

____________________________________________


6 In Gagnon v. Scarpelli, 411 U.S. 778 (1973), the Supreme Court
determined a two-step procedure was required before parole or probation may
be revoked:

       [A] parolee [or probationer] is entitled to two hearings, one a
       preliminary hearing [Gagnon I] at the time of his arrest and
       detention to determine whether there is probable cause to believe
       that he has committed a violation of his parole [or probation], and
       the other a somewhat more comprehensive hearing [Gagnon II]
       prior to the making of a final revocation decision.

Id. at 781-82.

                                           -7-
J-S23013-22



and that neither one of them would provide treatment to individuals, such as

Appellant, who deny having committed any sexual offenses and assert their

innocence. Id. at 11, 13.

      At the conclusion of the hearing, the trial court continued the revocation

hearing to June 25, 2021 to allow the public defender’s office additional time

to find an appropriate housing for Appellant. On June 21, 2021, the June 25

hearing was rescheduled to June 30, 2021.

      At the June 30 hearing, Appellant stated that he was not feeling any

better. N.T., Hearing, 6/30/21, at 3. He further stated he needed 48 hours

to locate his friends in Trucksville or Dallas. Id. at 3-4. When questioned

whether he would accept placement at South Hills Rehab or any facility where

he would be considered for admission, Appellant answered in the affirmative.

Id. at 18-19, 25-27.

      His attorney stated that, given Appellant’s convictions, his registration

status, and the higher level of care required for him, the social workers from

the public defender’s office were not yet able to locate housing for Appellant.

Id. at 4, 16 (“[W]e have not found anywhere that will accept both the

registration status and can provide the level of care. I know we have places

that can do one or the other.”).    Appellant’s attorney also stated that she

would research South Hills Rehab, a facility initially proposed by the Board

and that considered accepting him, but which Appellant refused prior to his

release from state prison. Id. at 17-18, 22. Appellant’s attorney noted on

the record that the Department of Corrections and the Area Agency on Aging

                                     -8-
J-S23013-22



contacted numerous nursing homes to find suitable housing for Appellant. Id.

at 21.   However, their efforts were unsuccessful because some of the

contacted facilities advised them that they either would not accept Appellant,

or that there was no availability. Id. The remaining facilities simply failed to

respond to the inquiries. Id.

      Agent Johnson testified that when Appellant was given an opportunity

to go to a nursing home, arrangement for which was to be made by the

Department of Corrections prior to his release, Appellant refused to do what

was then necessary to be considered for placement. Id. at 5. He further

testified that the Board searched, without success, for the names and locations

for individuals who Appellant previously indicated might be able to provide

him housing and care. Id.

      At the conclusion of the hearing, the trial court again continued the

revocation hearing to August 17, 2021 to allow additional time to find a

suitable placement for Appellant.

      At the August 17 hearing, the Commonwealth laid out its basis for

seeking the revocation of Appellant’s special probation.        N.T., Hearing,

8/17/21, 5.    In this regard, the Commonwealth reiterated its claim that

Appellant committed a technical violation of his probation. Id. Specifically,

he violated the second condition of his probation, i.e., residence may not be

changed without written permission.      Id.   In support, the Commonwealth

alleged that Appellant failed to provide a home plan and that he refused to

accept possible home plan options offered to him.           Id. at 5-6.     The

                                     -9-
J-S23013-22



Commonwealth noted that to the extent Appellant submitted a home plan, it

was rejected because it involved his brother securing a hotel room for him for

a single night. Id. at 7. Indeed, the brother indicated to the Board that he

would not assist Appellant in finding appropriate housing. Id. Agent Johnson

testified that he was not aware of any facility in this Commonwealth that would

accept Appellant. Id. at 12-13. Agent Johnson also requested that, upon

revocation of Appellant’s probation, the trial court make Appellant eligible for

immediate parole upon imposing a prison sentence. Id. at 15.

      I would state if he could be made immediately eligible for parole
      by the court so that he may be placed onto parole supervised by
      the state, not on special probation, at that point we may be able
      to put him into a facility where he would be able to be in
      treatment, as well as no longer incarcerated.


Id.

      Appellant, who appeared at the hearing using a walker, testified that he

signed papers to be considered for placement at South Hills Rehab and another

facility, but never heard back. Id. at 9, 11. Agent Johnson, however, testified

that he was unaware of Appellant signing papers. N.T., Hearing, 8/17/21, at

11.

      Based on this evidence, the trial court found that Appellant had “[n]o

viable options at this point.” Id. at 13. As a result, the trial court revoked

Appellant’s special probation for his underlying conviction of criminal use of a

communication facility and resentenced him to three months to five years’




                                     - 10 -
J-S23013-22



incarceration. Id. at 16. The trial court awarded Appellant 96 days’ credit for

time served from May 13, 2021 until August 17, 2021. Id. at 17.

       Appellant did not file any post-sentence motions, but filed a timely

notice of appeal to this Court.         The trial court directed Appellant to file a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal. Appellant

complied, challenging the trial court’s authority to anticipatorily revoke his

probation for a technical violation.           In this regard, he asserted that his

probation was revoked while he was incarcerated and prior to the

commencement of probation. In response, the trial court issued a Pa.R.A.P.

1925(a) opinion.

       On appeal,7 the crux of Appellant’s argument is that the Commonwealth

failed to present sufficient evidence to prove that Appellant violated the

second condition of his probation.8            In other words, Appellant does not

____________________________________________


7 “Revocation of a probation sentence is a matter committed to the sound
discretion of the trial court and that court’s decision will not be disturbed on
appeal in the absence of an error of law or an abuse of discretion.”
Commonwealth v. Smith, 669 A.2d 1008, 1011 (Pa. 1996).
8 Insofar as Appellant relies upon Commonwealth v. Simmons, 262 A.3d
512 (Pa. Super. 2021) (en banc) to argue that the trial court anticipatorily
revoked his probation, the reliance is misplaced because Simmons is factually
distinguishable. In Simmons, this Court overruled longstanding precedent
that allowed courts to anticipatorily revoke probation based on crimes
committed while a defendant was on parole. The Court in Simmons held that
where a court has imposed a sentence of probation to be served consecutive
to a term of incarceration and a defendant commits a crime while on parole,
the trial court may find only a violation of parole. Simmons, 262 A.3d at
523-27. The court cannot find an anticipatory violation of probation. Id.
Here, unlike in Simmons, Appellant’s probation was not revoked
(Footnote Continued Next Page)


                                          - 11 -
J-S23013-22



challenge any condition of his probation, but merely argues that the evidence

was insufficient to prove that he violated the second condition.

       A challenge to the sufficiency of the evidence supporting the revocation

of probation is a question of law subject to plenary review. Commonwealth

v. Perreault, 930 A.2d 553, 558 (Pa. Super. 2007), appeal denied, 945

A.2d 169 (Pa. 2008). We must determine whether the evidence admitted at

the revocation hearing and all reasonable inferences drawn therefrom, when

viewed in the light most favorable to the Commonwealth, is sufficient to

support the conclusion that the probationer violated the terms of probation.

Id.

       Before the trial court may revoke probation, the court must find, “based

on the preponderance of the evidence, that the probationer violated a specific

condition of probation or committed a new crime[.]”       Commonwealth v.

Parson, 259 A.3d 1012, 1019 (Pa. Super. 2021) (citations omitted). “Unlike

a criminal trial where the burden is upon the Commonwealth to establish all

of the requisite elements of the offenses charged beyond a reasonable doubt,

at a revocation hearing the Commonwealth need only prove a violation of

probation by a preponderance of the evidence.”           Commonwealth v.

Moriarty, 180 A.3d 1279, 1286 (Pa. Super. 2018) (citation omitted). As our

____________________________________________


anticipatorily. Appellant was released from state prison upon serving his
maximum term. Upon release, he was shuttled to LCCF to begin his term of
probation. While serving his probationary term, Appellant was slapped with
technical violations, which resulted in the revocation of his probation. Simply
put, the revocation was not anticipatory as he was on probation.

                                          - 12 -
J-S23013-22



Supreme Court has explained, “preponderance of the evidence is ‘a more likely

than not inquiry,’ supported by the greater weight of the evidence; something

a reasonable person would accept as sufficient to support a decision.”

Commonwealth v. Batts, 163 A.3d 410, 453 (Pa. 2017) (citations omitted).

       With the foregoing principles in mind, and based upon our extensive

review of the record, viewed in the light most favorable to the Commonwealth,

we cannot agree with Appellant that the Commonwealth failed to present

sufficient evidence to establish that he violated the second condition of his

probation.9 Here, as detailed earlier, on May 13, 2021, upon completion of

his five-year maximum sentence for multiple counts of possession of child

pornography, Appellant was whisked away to LCCF on a detainer issued on

the Board’s concern that Appellant lacked a home plan and would become

homeless upon his release from SCI Rockview.10         As a result, Appellant

commenced his five-year term of special probation at LCCF.         During the

hearings that followed, it became clear that the Board felt compelled to detain

Appellant at LCCF because he simply had nowhere to go and would become

homeless if not detained. An ancillary concern was that, given his physical


____________________________________________


9 Appellant does not argue that the Commonwealth failed to present any
evidence that an approved home plan was a condition of his probation.
Nonetheless, we note the record is devoid of any evidence that homelessness,
while a basis of the revocation, was a violation of Appellant’s probation.
10 The court suggested that, if not imprisoned, Appellant would either be
homeless or fail to properly register under SORNA, resulting in arrest and
criminal charges.

                                          - 13 -
J-S23013-22



and medical conditions, Appellant could not care for himself and, therefore,

required placement in a nursing facility.

      The trial court noted that, prior to his release from prison, Appellant

repeatedly refused to do what was then necessary to be considered for

placement in a nursing home. Even after his release, especially during the

May 19 status hearing, Appellant was adamant in his refusal to be placed in a

nursing home. He reasoned that a nursing home or a personal care home

would take his social security payments. Appellant did not want to part with

his social security payments because, as he explained, he needed that money

to repay debts he owed to his brother and friends. To the extent Appellant

claims that he signed papers to be considered for placement, Agent Johnson’s

testimony directly contradicted Appellant’s claim. See Commonwealth v.

Sanchez, 848 A.2d 977, 982 (Pa. Super. 2004) (in sufficiency of evidence

review, conflicts in testimony are resolved in favor of the verdict winner). In

Sanchez, we noted that “[w]hile there is a great deal of contradictory

testimony in this case, we are constrained to resolve all conflicts in favor of

the Commonwealth. In so doing, we are compelled to find that appellant’s

convictions were supported by sufficient evidence.” Id. Here, the trial court

credited Agent Johnson’s testimony on this issue, considering that the court

found in favor of the Commonwealth and revoked Appellant’s probation.

Further, his continued denial that he committed any crime rendered him

ineligible for placement at two facilities in Luzerne County.




                                     - 14 -
J-S23013-22



      Moreover, Appellant also did not present any viable, non-nursing home

options. The trial court found that his brother was not a resource because the

brother was willing to put Appellant up in a hotel room for a single night and

could not provide or arrange for any medical care for him.          Appellant’s

proposal to live with his friends likewise was not viable because he had not

spoken to them in over six years and he did not know their telephone number

or where they lived. It was thus solely on the basis of his refusal to be placed

in a nursing home and failure to submit any non-nursing home alternatives

that the Commonwealth charged Appellant with a technical violation of his

probation for failure to submit a suitable home plan. In light of the record

evidence, and given the unique circumstances of this case, we are constrained

to agree with the trial court that the Commonwealth presented sufficient

evidence to prove that Appellant violated the second condition of his

probation.

      Accordingly, we affirm Appellant’s judgment of sentence following

revocation of his probation.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022

                                     - 15 -